Citation Nr: 1516779	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder, forearm, and elbow disorders.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder, forearm, elbow, and hip disorders.  


FINDINGS OF FACT

1.  There is no evidence of record of any current diagnoses of right shoulder, forearm, or elbow disorder.  

2.  Current right hip disability is not attributable to the Veteran's period of military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder, forearm, or elbow disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2009 that provided information as to what evidence was required to substantiate the claims of service connection for right shoulder, forearm, elbow, and hip disorders, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

On appeal, the Veteran has averred that he injured his right hip, shoulder, elbow, and forearm during military service when he was coaching little league football, and he fell.  He initially indicated that his right elbow was put in a cast and sling, although subsequently he indicated that it was his left elbow and instead argued that his claimed right-sided disorders are related to that fall, despite not seeking treatment for that side at that time.  

Turning to the evidence of record, the Veteran's service treatment records document that the relevant extremities were normal on his July 1960 entry examination; in his report of medical history obtained the same day, the Veteran denied any complaint with his right hip, shoulder, forearm, or elbow.  In July 1963, the Veteran's separation examination revealed no abnormality; again, his report of medical history demonstrated no complaints relating to his right hip, shoulder, forearm or elbow.  However, approximately 2 weeks after his separation examination but prior to his discharge from service, the Veteran fell while coaching little league football.  He struck his left elbow and was diagnosed with a traumatic left elbow effusion at that time.  X-rays revealed no fractures.  He was treated with a "plaster splint" and a sling.  After 8 days, the splint was removed and the Veteran received physical therapy for his left elbow prior to discharge from service.  

After military service, the Board notes that the Veteran's private treatment records, from TDCJ, from 1987 through 2007 demonstrate that in December 1987 an x-ray of the Veteran's right shoulder did not reveal any unusual features of his bones, joints, or soft tissue.  Likewise, an October 2005 x-ray of his right hip revealed no fracture or dislocation, although there was noted mild increased sclerotic density seen to the superior lateral aspect of both acetabula along the hypertrophic spurring about the ischial tuberosities.  Otherwise, those private treatment records are void for any indication of a right hip, shoulder, forearm or elbow disability.  The Veteran did complain of bilateral hip pain, usually in conjunction with treatment for a lumbar spine disorder.  

The Veteran's VA treatment records from April 2009 through March 2015 were also reviewed.  Those records are generally void of any complaints with respect to his right hip, shoulder, forearm, or elbow.  The Board does note that the Veteran reported continued pain from his right shoulder through his right elbow at his November 2014 annual examination, though no diagnosis of any right upper extremity disorders was made at that time.  

The Veteran underwent a right hip and upper right extremity VA examination in August 2012.  The examiner noted the left elbow effusion in 1963 recorded in the Veteran's service treatment records.  During the examination, the examiner noted the following narrative:

[Regarding the right elbow disorder]: The date of onset of the symptoms is 1963.  The [Veteran] states the above condition began while teaching teenager's football I fell down and hit my left elbow, left arm, and right hip and left and right forearm.  My left forearm was placed in a cast at that time.  However, the right elbow has hurt ever since that time off and on.  The condition has gotten worse over the years with increased right elbow pain.  Additionally, the [Veteran] indicates the following: the original claim stated that the major injury was to my LEFT elbow, however, despite my left forearm injury my right elbow was also injured at the time of the initial injury in and around 1963. . . . [Regarding the right forearm disorder]: The date of onset is 1986.  The claimant states the above condition began when in prison he was doing hard labor he fell several feet onto a concrete floor landing on my right hip, right elbow, and right forearm.  My right forearm has given me problems ever since then.  The condition has gotten worse because my right arm and hand has had to do the work of my left hand and arm and this has continued to exacerbate the pain in my right forearm.  

After examination of the Veteran's right upper extremity, the examiner stated that "there is no diagnosis [of the claimed right elbow and forearm conditions] because there is no pathology to render a diagnosis."  With regards to an opinion regarding those claimed disorders, the examiner opined as follows:

The claimed condition[s of the right elbow and forearm were] less likely than not . . . incurred in or caused by the claimed in-service injury, event or illness. . . . D[ue] to my only finding of some claimed point tenderness in the right elbow and there is no further objective evidence of right elbow pathology I cannot connect his claimed right elbow condition to his claimed injury in 1963, as the only documentation of service treatment was for his LEFT elbow.  I cannot connect any right elbow pathology to his 1963 injury without resorting to mere speculation.

That examiner additionally examined the Veteran's right hip, and diagnosed the Veteran with a right hip strain in 1963.  With regards to that disorder, the examiner noted the following report by the Veteran:

The date of onset of the symptoms is 1963.  The [Veteran] states the above condition began while teaching teenager's football I fell down and hit my left elbow, left arm and right hip and left and right forearm.  Since that time, my right hip has hurt ever since that time off and on.  The condition has worsened over time.  While in prison I was forced to perform outdoor work in agriculture which required prolonged periods of manual labor.  I was told by the prison officials to use my right side to compensate for my left-sided weakness which eventually caused increased pain in my right hip.  Additionally, the [Veteran] indicates the following: prison life left me nearly crippled and I had much pain in my right hip as well as intense pain in my left hip.  

After examination of the Veteran, the examiner opined with respect to the right hip strain as follows:

The claimed condition was at least as likely as not . . . incurred in or caused by the claimed in-service injury, event, or illness. . . . The [Veteran] has demonstrated abnormal examination of the right hip, and it is at least as likely as not that his 1963 injury that was documented to involve a fall to the ground was the beginning of his hip pathology.  

In June 2013, the Veteran underwent an examination of his hips, at which time the examiner diagnosed bilateral hip flexor muscle spasms/strain since 1987.  The history obtained at that time indicates as follows:

The Veteran talks about an injury in 1963 when he was running to catch a football pass and fell, landing on his elbow.  He had xrays done at that time which were normal.  He recovered from this within one month, and notes his pain resolved at that point.  

The Board notes that the Veteran does not mention any right hip injury at that time, though he related his left hip began bothering him in 1987 when he started gardening/doing yardwork.  The examiner also noted that the Veteran noted "his pain comes and goes.  He points to the pain in the left lower back when referring to his 'hip.'"  The examiner noted several visits to VA for treatment without any complaints with respect to his hips, though there are some instances of low back pain noted.  After examination, the examiner noted as follows in the "Remarks" section:

The Veteran's complaints refer to his lower back.  His symptoms aren't related to his hips.  His range of motion is normal once he had a few repetitions to warm up, and his pain dissipates.  This indicates he has some muscle spasms around the low back and hip flexors.

Another, different examiner rendered a July 2013 addendum medical opinion with respect to the right hip, which is as follows:

The claimed condition was less likely as not . . . incurred or caused by the claimed in-service injury, event, or illness. . . . Review of [his service treatment records] show no evidence of a right hip injury, event or illness.  The Veteran fell while coaching little league football on [July 25, 1963], but the only documented injury from this fall involved his left elbow.  There is no medical evidence of a chronic right hip condition from the time of the Veteran's fall until the [August 2012 VA examination], 49 years later.  At that time, a diagnosis was made of right hip strain.  Due to the long period of time from the fall to the current diagnosis without evidence of a chronic hip condition, it is unlikely that his recent diagnosis of right hip strain in 2012 is related to the injury recorded in [his service treatment records].  A more recent [June 2013 VA examination] diagnosed bilateral hip strain due to hip flexor muscle spasms.  The examiner noted in [the] Remarks Section that the Veteran's hip complaints actually refer to his low back.  His current symptoms are not related to the hip joints.  His range of motion is almost normal and improves after a few repetitions to warm up and his pain dissipates.  These findings indicate he has muscle spasms of the low back and hip flexors.  Due to the bilateral nature of this condition and again the long period of time between his fall and this current diagnosis, it is unlikely his bilateral hip strain is related to the fall and injury reported in [his service treatment records].

Based on the foregoing evidence, the Board denies entitlement to service connection for the Veteran's claimed right shoulder, forearm, elbow, and hip disorders.  

With respect to the Veteran's right shoulder, forearm, and elbow claims, the Board notes that the evidence of record since the Veteran's claim for benefits do not demonstrate any currently diagnosed disabilities for those claimed anatomical regions/joints.  

Insofar as the Veteran has claimed that there is a current disability for his right shoulder, forearm, and elbow, the Board notes that the Veteran is not competent to provide those diagnoses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Moreover, while the Veteran is competent to state that he has pain in his right shoulder, forearm, and elbow, the mere presence of pain cannot be found to be a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

Accordingly, as there is no diagnosed right shoulder, forearm, or elbow disability throughout the appeal period, the Board must deny service connection for those disabilities.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Turning to the right hip disability, the Board concedes that the Veteran has been diagnosed with either a right hip strain and/or bilateral muscle spasms of the hip flexors/strain.  

The Veteran's service treatment records do not reveal any right hip injury during military service; the sole injury documented in July 1963 is for a traumatic left elbow effusion.  However, the Veteran has argued that he injured his right hip in the 1963 fall when he injured his left elbow.  

The Veteran is competent to state that he has had chronic and continuous right hip symptoms since his fall in military service.  See Jandreau, supra.  However, the Board finds that evidence to be not credible in light of the lack of evidence to support that claim and the Veteran's inconsistent and conflicting statements of record regarding his right hip.  

First, the Board notes that since discharge from service there is no evidence of the Veteran being treated for many years after discharge from military service; in fact, the first evidence of any right hip treatment is shown to be during his incarceration, which he has stated during his VA examinations resulted a fall onto concrete with respect to his right hip and performance of yardwork/gardening that exacerbated his right hip injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Secondly, and more importantly, the Veteran has alternately stated that he has had right hip pain and symptomatology since a service injury in his August 2012 VA examination, but stated that his symptoms resolved after a month of that injury in his June 2013 VA examination.  

In light of the Veteran's conflicting statements of record and the lack of medical evidence to support his claims of continuity, the Board concludes that the Veteran's statements of continuity of symptomatology are not credible.  

Based on this finding, the Board further finds that the August 2012 examiner's positive nexus opinion is of no probative value as the entire rationale for finding a positive relationship to service was the Veteran's statements of continuity of symptomology.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (although the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate (Reonal) and may reject such a medical opinion because other facts present in the record contradict the facts provided by the Veteran that formed the basis of the opinion (Swann), the Board may not disregard a medical opinion solely based on the rationale that the medical opinion was based on a history given by the Veteran); see also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

The remaining evidence with regard to a possible nexus is the June 2013 examiner's opinion and the July 2013 examiner's addendum.  Neither of those opinions find that the Veteran's right hip disability is related to his military service, to include the 1963 fall when he injured his left elbow.  Both note the significant gap between discharge and any medical treatment, and the intervening injuries to the Veteran's right hip while in prison.  In fact, both seem to indicate that the Veteran's right hip disability is not actually a hip disability but rather a radiation of symptomatology from the Veteran's nonservice-connected lumbar spine condition.  

In any event, the Board finds that the persuasive evidence of record weighs against a finding that the Veteran's right hip disability is the result of military service, to include the 1963 fall resulting in a left elbow injury.  Accordingly, service connection for a right hip disability must also be denied.  See 38 C.F.R. § 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right shoulder, forearm, or elbow disorder is denied.

Service connection for a right hip disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


